In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-772V
                                    Filed: August 17, 2016

*************************
HANNAH MARIE ROBINSON,     *                                  UNPUBLISHED
                           *
                           *                                  Special Master Hamilton-Fieldman
               Petitioner, *
                           *
v.                         *                                  Attorneys’ Fees and Costs;
                           *                                  Reasonable Amount Requested
SECRETARY OF HEALTH        *                                  to which Respondent Does Not
AND HUMAN SERVICES,        *                                  Object.
                           *
               Respondent. *
*************************

Larry Dean Wright, Wright & Fisher, LLC, Kansas City, MO, for Petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On July 23, 2015, Hannah Marie Robinson (“Petitioner”) filed a petition for
compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1
to 34 (2012) (“Vaccine Act”). Petitioner alleged that the administration of the Gardasil vaccine,
on July 25 and September 26, 2012, and January 28, 2013, caused her to suffer chest pain, heart
palpitations, shortness of breath, chronic headaches, autoimmune disease, upper and lower
extremity weakness, chronic pain, hypotension, blurred vision, tingling and numbness, and gait
disturbance. On June 22, 2016, the undersigned granted Petitioner’s motion for a decision

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
dismissing her petition.

        On August 17, 2016, Petitioner filed an unopposed application for attorneys’ fees and
costs. Petitioner requests compensation for $16,734.97 in attorneys’ fees and costs (of which
Petitioner bore none).

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Correspondingly, the
undersigned hereby awards the amount of $16,734.97, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Larry Dean Wright. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall enter
judgment in accordance herewith.2

       IT IS SO ORDERED.

                                                    /s/Lisa D. Hamilton-Fieldman
                                                    Lisa D. Hamilton-Fieldman
                                                    Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).